
	
		III
		111th CONGRESS
		2d Session
		S. RES. 505
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2010
			Mr. Burr (for himself,
			 Mrs. Hagan, and Mr. Kaufman) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		RESOLUTION
		Congratulating the Duke University men's
		  basketball team for winning the 2009–2010 NCAA Division I Men’s Basketball
		  National Championship.
	
	
		Whereas, on April 5, 2010, Duke University defeated Butler
			 University by a score of 61–59 to win the 2009–2010 National Collegiate
			 Athletic Association (referred to in this resolution as the
			 NCAA) Division I Men’s Basketball National Championship;
		Whereas Duke completed a record-breaking season, tying for
			 first in the Atlantic Coast Conference (referred to in this resolution as the
			 ACC) regular season with a record of 13–3, winning the National
			 Invitation Tournament Season Tip-Off, and winning the ACC tournament;
		Whereas Coach Mike Krzyzewski won his fourth national
			 championship, making him the second winningest coach of all time;
		Whereas players Seth Curry, Jordan Davidson, Andre
			 Dawkins, Steve Johnson, Ryan Kelly, Casey Peters, Mason Plumlee, Miles Plumlee,
			 Jon Scheyer, Kyle Singler, Nolan Smith, Lance Thomas, Todd Zafirovski, and
			 Brian Zoubek made up this year’s national championship team;
		Whereas forward Kyle Singler was named Most Outstanding
			 Player of the Final Four, scoring 19 points in the championship game;
		Whereas guard Jon Scheyer was named 2nd team All-American
			 and 1st team All-ACC;
		Whereas Kyle Singler was named 1st team All-ACC;
		Whereas guard Nolan Smith was named 2nd team
			 All-ACC;
		Whereas forward Lance Thomas was named to the ACC
			 All-Defensive team;
		Whereas senior Brian Zoubek and freshman Ryan Kelly made
			 the ACC All-Academic team;
		Whereas Duke made their 34th appearance in the NCAA
			 tournament;
		Whereas Duke appeared in the national championship game
			 for the 10th time, the eighth under Coach Krzyzewski and the fourth since
			 1999;
		Whereas Duke was a number 1 seed in the tournament for the
			 11th time;
		Whereas Duke finished the 2009–2010 season with a record
			 of 35–5;
		Whereas Duke went undefeated at home with 17 wins, setting
			 a new school record;
		Whereas Duke won its 1,000th game at home under Coach
			 Krzyzewski against the University of Maryland on February 13, 2010;
		Whereas Duke showed incredible dedication and respect for
			 the game of basketball throughout the 2009–2010 season; and
		Whereas Duke is to be congratulated for its sportsmanship,
			 dedication, and commitment: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Duke team for winning the 2010 NCAA Division I Men's Basketball
			 Tournament;
			(2)recognizes the
			 achievements of the players and coaches; and
			(3)directs the
			 Secretary of the Senate to make available enrolled copies of this resolution to
			 Duke University President Richard H. Brodhead, Athletic Director Kevin White,
			 and Head Coach Mike Krzyzewski for appropriate display.
			
